UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM & 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. LKCM SMALL CAP EQUITY FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 95.9% Shares Value Aerospace & Defense - 2.6% Hexcel Corporation (a) $ Teledyne Technologies Incorporated (a) Automobiles - 0.9% Winnebago Industries, Inc. (a) Banks - 6.5% BancorpSouth, Inc. Columbia Banking System, Inc. Hanmi Financial Corporation Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Biotechnology - 3.4% Charles River Laboratories International, Inc. (a) EXACT Sciences Corporation (a) Fluidigm Corporation (a) Building Products - 0.7% PGT, Inc. (a) Chemicals - 2.3% Globe Specialty Metals Inc. PolyOne Corporation Commercial Services & Supplies - 4.0% Healthcare Services Group, Inc. Hillenbrand, Inc. MSA Safety Incorporated Communications Equipment - 3.7% Ciena Corporation (a) Infinera Corporation (a) Knowles Corporation (a) Sonus Networks, Inc. (a) Construction & Engineering - 1.2% Primoris Services Corporation Construction Materials - 1.1% Headwaters Incorporated (a) Containers & Packaging - 0.8% Greif, Inc. - Class A Diversified Consumer Services - 0.9% DeVry Education Group Inc. Diversified Financials - 2.2% HFF, Inc. - Class A MarketAxess Holdings Inc. Diversified Telecommunication Services - 1.0% Ruckus Wireless, Inc. (a) Electrical Equipment & Instruments - 1.2% Franklin Electric Co., Inc. Electronic Equipment & Instruments - 2.2% Belden Inc. Coherent, Inc. (a) Health Care Equipment & Supplies - 7.9% Cyberonics, Inc. (a) Cynosure, Inc. - Class A (a) DexCom Inc. (a) Endologix, Inc. (a) MWI Veterinary Supply, Inc. (a) The Spectranetics Corporation (a) Health Care Providers & Services - 3.9% Acadia Healthcare Company, Inc. (a) Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 2.3% Belmond Ltd. - Class A (a) (b) La Quinta Holdings Inc (a) Industrial Conglomerates - 0.6% Raven Industries, Inc. Internet Software & Services - 3.5% Euronet Worldwide, Inc. (a) LogMeIn, Inc. (a) SPS Commerce, Inc. (a) IT Consulting & Services - 2.0% Acxiom Corporation (a) Sapient Corporation (a) Leisure Equipment & Products - 1.0% Pool Corporation Machinery - 3.9% Barnes Group Inc. Chart Industries, Inc. (a) CLARCOR Inc. The Manitowoc Company, Inc. Media - 1.3% The E.W. Scripps Company - Class A (a) Metals & Mining - 2.7% Carpenter Technology Corporation Commercial Metals Company Worthington Industries, Inc. Oil & Gas & Consumable Fuels - 8.9% Athlon Energy Inc. (a) Bill Barrett Corporation (a) Matador Resources Company (a) Parsley Energy, Inc. - Class A (a) Sanchez Energy Corporation (a) Synergy Resources Corporation (a) Pharmaceuticals - 2.6% Akorn, Inc. (a) Real Estate Investment Trusts - 5.5% Kennedy-Wilson Holdings, Inc. Pebblebrook Hotel Trust Sovran Self Storage, Inc. Stag Industrial, Inc. Strategic Hotels & Resorts, Inc. (a) Road & Rail - 1.0% Landstar System, Inc. Semiconductor Equipment & Products - 1.5% Rambus Inc. (a) Software - 3.4% ACI Worldwide, Inc. (a) Interactive Intelligence Group, Inc. (a) Take-Two Interactive Software, Inc. (a) Specialty Retail - 0.6% Pier 1 Imports, Inc. Textiles, Apparel & Luxury Goods - 5.4% Deckers Outdoor Corporation (a) Kate Spade & Company (a) Movado Group, Inc. Oxford Industries, Inc. Skechers U.S.A., Inc. - Class A (a) Thrifts & Mortgage Finance - 2.4% Capitol Federal Financial Inc. Home Bancshares Inc. Trading Companies & Distributors - 0.8% Aceto Corporation TOTAL COMMON STOCKS (Cost $711,539,856) SHORT-TERM INVESTMENTS - 4.3% Money Market Funds (c)- 4.3% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $38,602,193) Total Investments - 100.2% (Cost $750,142,049) Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM SMALL-MID CAP EQUITY FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 93.8% Shares Value Aerospace & Defense - 6.0% B/E Aerospace, Inc. (a) $ Hexcel Corporation (a) Teledyne Technologies Incorporated (a) Banks - 7.3% BancorpSouth, Inc. Comerica Incorporated Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Zions Bancorporation Capital Markets - 5.8% Affiliated Managers Group, Inc. (a) E*Trade Financial Corporation (a) Raymond James Financial, Inc. Chemicals - 1.7% PolyOne Corporation Commercial Services & Supplies - 2.1% Hillenbrand, Inc. Communications Equipment - 4.1% Ciena Corporation (a) F5 Networks, Inc. (a) Knowles Corporation (a) Construction Materials - 2.2% Martin Marietta Materials, Inc. Diversified Financials - 2.2% Jones Lang LaSalle Incorporated Electrical Equipment & Instruments - 2.0% Acuity Brands, Inc. Electronic Equipment & Instruments - 3.3% Belden Inc. Trimble Navigation Limited (a) Food Products - 2.2% The WhiteWave Foods Company (a) Health Care Equipment & Supplies - 8.0% Align Technology, Inc. (a) Cyberonics, Inc. (a) DexCom Inc. (a) MWI Veterinary Supply, Inc. (a) PerkinElmer, Inc. Health Care Providers & Services - 4.7% Acadia Healthcare Company, Inc. (a) Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 1.9% La Quinta Holdings Inc (a) Insurance - 1.6% Genworth Financial, Inc. - Class A (a) Internet Software & Services - 1.4% Euronet Worldwide, Inc. (a) IT Consulting & Services - 1.0% Sapient Corporation (a) Leisure Equipment & Products - 3.7% Polaris Industries Inc. Pool Corporation Machinery - 2.2% The Middleby Corporation (a) Marine - 2.5% Kirby Corporation (a) Media - 1.6% Gannett Co.,Inc. Metals & Mining - 1.6% Allegheny Technologies Incorporated Oil & Gas & Consumable Fuels - 8.5% Athlon Energy Inc. (a) Laredo Petroleum, Inc. (a) Matador Resources Company (a) Memorial Resource Development Corp. (a) Pharmaceuticals - 3.9% Akorn, Inc. (a) Semiconductor Equipment & Products - 2.2% Rambus Inc. (a) Software - 4.0% ACI Worldwide, Inc. (a) Aspen Technology, Inc. (a) Take-Two Interactive Software, Inc. (a) Specialty Retail - 2.4% Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 3.7% Deckers Outdoor Corporation (a) Kate Spade & Company (a) TOTAL COMMON STOCKS (Cost $289,199,809) SHORT-TERM INVESTMENTS - 6.2% Money Market Funds (b) - 6.2% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% Invesco Short Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $23,379,180) Total Investments - 100.0% (Cost $312,578,989) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM EQUITY FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 98.6% Shares Value Aerospace & Defense - 2.6% Honeywell International Inc. $ Rockwell Collins, Inc. Auto Components - 1.0% Gentex Corporation Banks - 9.7% Bank of America Corporation Comerica Incorporated Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Prosperity Bancshares, Inc. SunTrust Banks, Inc. Wells Fargo & Company Zions Bancorporation Beverages - 2.4% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 3.1% Amgen Inc. Celgene Corporation (a) Chemicals - 4.6% E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 1.9% Copart, Inc. (a) Waste Connections, Inc. Communications Equipment - 0.8% QUALCOMM Incorporated Computers & Peripherals - 5.4% Apple Inc. EMC Corporation International Business Machines Corporation Construction Materials - 2.0% Martin Marietta Materials, Inc. Containers & Packaging - 1.4% Ball Corporation Diversified Financials - 0.7% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.1% Verizon Communications, Inc. Electrical Equipment & Instruments - 1.8% Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 2.0% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.8% Schlumberger Limited (b) Food & Drug Retailing - 0.9% Walgreen Co. Food Products - 1.0% The WhiteWave Foods Company (a) Health Care Equipment & Supplies - 3.3% Covidien PLC (b) PerkinElmer, Inc. Thermo Fisher Scientific Inc. Household Durables - 1.7% Jarden Corporation (a) Household Products - 2.7% Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.4% Raven Industries, Inc. Insurance - 1.7% Prudential Financial, Inc. Internet Catalog & Retail - 0.9% Amazon.com, Inc. (a) Internet Software & Services - 6.3% Akamai Technologies, Inc. (a) eBay Inc. (a) Google Inc. - Class A (a) Google Inc. - Class C (a) Sabre Corporation Machinery - 7.5% Danaher Corporation Dover Corporation Generac Holdings Inc. (a) The Gorman-Rupp Company Pall Corporation Valmont Industries, Inc. Marine - 1.6% Kirby Corporation (a) Media - 3.0% Liberty Media Corporation - Class A (a) Liberty Media Corporation - Class C (a) Time Warner Cable Inc. Time Warner Inc. Metals & Mining - 0.6% Carpenter Technology Corporation Oil & Gas & Consumable Fuels - 8.1% Cabot Oil & Gas Corporation ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Memorial Resource Development Corp. (a) Noble Energy, Inc. Range Resources Corporation Paper & Forest Products - 0.7% International Paper Company Pharmaceuticals - 6.3% Abbott Laboratories AbbVie Inc. Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Road & Rail - 3.3% Kansas City Southern Union Pacific Corporation Software - 2.3% Adobe Systems Incorporated (a) Microsoft Corporation Specialty Retail - 2.9% The Home Depot, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 2.1% NIKE, Inc. - Class B V.F. Corporation TOTAL COMMON STOCKS (Cost $225,772,910) SHORT-TERM INVESTMENT - 1.5% Money Market Fund (c) - 1.5% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $5,034,800) Total Investments - 100.1% (Cost $230,807,710) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM BALANCED FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 70.1% Shares Value Aerospace & Defense - 2.3% General Dynamics Corporation $ Honeywell International Inc. Rockwell Collins, Inc. Air Freight & Logistics - 0.7% United Parcel Service, Inc. - Class B Banks - 6.1% Bank of America Corporation Comerica Incorporated Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Wells Fargo & Company Zions Bancorporation Beverages - 1.9% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.5% Celgene Corporation (a) Chemicals - 3.9% Air Products and Chemicals, Inc. Airgas, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Services & Supplies - 1.7% Copart, Inc. (a) Waste Management, Inc. Communications Equipment - 0.4% QUALCOMM Incorporated Computers & Peripherals - 3.2% Apple Inc. EMC Corporation International Business Machines Corporation Construction Materials - 0.9% Martin Marietta Materials, Inc. Containers & Packaging - 1.0% Ball Corporation Diversified Financials - 1.2% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.2% AT&T Inc. Verizon Communications, Inc. Electrical Equipment & Instruments - 0.5% Emerson Electric Co. Electronic Equipment & Instruments - 1.1% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.9% Schlumberger Limited (b) Food & Drug Retailing - 2.8% CVS Caremark Corporation Walgreen Co. Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.5% PerkinElmer, Inc. Thermo Fisher Scientific Inc. Household Products - 2.2% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.7% General Electric Company Insurance - 1.7% MetLife, Inc. Prudential Financial, Inc. Internet Catalog & Retail - 1.1% Amazon.com, Inc. (a) Internet Software & Services - 4.2% Akamai Technologies, Inc. (a) Alibaba Group Holding Ltd. - ADR (a) (b) eBay Inc. (a) Google Inc. - Class A (a) Google Inc. - Class C (a) IT Consulting & Services - 1.5% Accenture PLC - Class A (b) Automatic Data Processing, Inc. Machinery - 1.7% Danaher Corporation Pall Corporation Media - 3.9% CBS Corporation - Class B DIRECTV (a) The Walt Disney Company Time Warner Inc. Metals & Mining - 0.4% Commercial Metals Company Oil & Gas & Consumable Fuels - 7.0% Cabot Oil & Gas Corporation Chevron Corporation Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Pioneer Natural Resources Company Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 4.1% Abbott Laboratories AbbVie Inc. Merck & Co., Inc. Pfizer Inc. Real Estate Investment Trust - 0.9% American Tower Corporation Road & Rail - 0.9% Union Pacific Corporation Software - 1.9% Adobe Systems Incorporated (a) Citrix Systems, Inc. (a) Nuance Communications, Inc. (a) Specialty Retail - 2.0% The Home Depot, Inc. O'Reilly Automotive, Inc. (a) Textiles, Apparel & Luxury Goods - 1.0% V.F. Corporation Thrifts & Mortgage Finance - 0.6% Capitol Federal Financial Inc. Trading Companies & Distributors - 0.5% MRC Global Inc. (a) TOTAL COMMON STOCKS (Cost $15,264,373) Principal CORPORATE BONDS - 29.1% Amount Value Banks - 2.9% Bank of America Corporation 1.350%, 11/21/2016 $ $ BB&T Corporation 2.150%, 03/22/2017 Callable 02/22/2017 Comerica Incorporated 2.125%, 05/23/2019 Callable 04/23/2019 SunTrust Banks, Inc. 3.500%, 01/20/2017 Callable 12/20/2016 Wells Fargo & Company 2.625%, 12/15/2016 Beverages - 0.6% Anheuser-Busch InBev Worldwide Inc. 1.375%, 07/15/2017 The Coca-Cola Company 5.350%, 11/15/2017 Biotechnology - 2.2% Amgen Inc. 2.125%, 05/15/2017 Celgene Corporation 2.450%, 10/15/2015 Gilead Sciences, Inc. 2.050%, 04/01/2019 Capital Markets - 0.1% The Goldman Sachs Group, Inc. 5.500%, 11/15/2014 Chemicals - 3.2% Air Products and Chemicals, Inc.: 2.000%, 08/02/2016 1.200%, 10/15/2017 Eastman Chemical Company: 3.000%, 12/15/2015 2.400%, 06/01/2017 ECOLAB INC. 1.450%, 12/08/2017 The Sherwin-Williams Company 1.350%, 12/15/2017 Commercial Services & Supplies - 0.6% Waste Management, Inc. 2.600%, 09/01/2016 Computers & Peripherals - 1.6% Hewlett-Packard Company: 2.650%, 06/01/2016 3.000%, 09/15/2016 NetApp, Inc. 2.000%, 12/15/2017 Consumer Finance - 0.5% American Express Credit Corporation 2.375%, 03/24/2017 Consumer Services - 0.6% The Western Union Company 2.875%, 12/10/2017 Diversified Financials - 0.8% JPMorgan Chase & Co. 2.000%, 08/15/2017 Diversified Telecommunication Services - 1.3% AT&T Inc. 2.400%, 08/15/2016 Verizon Communications, Inc.: 3.000%, 04/01/2016 2.000%, 11/01/2016 Electrical Equipment & Instruments - 0.8% Roper Industries, Inc. 1.850%, 11/15/2017 Energy Equipment & Services - 0.5% National Oilwell Varco, Inc. 1.350%, 12/01/2017 Food & Drug Retailing - 1.7% CVS Caremark Corporation: 3.250%, 05/18/2015 5.750%, 06/01/2017 2.250%, 12/05/2018 Callable 11/05/2018 Walgreen Co. 1.800%, 09/15/2017 Health Care Equipment & Supplies - 1.2% DENTSPLY International Inc. 2.750%, 08/15/2016 Thermo Fisher Scientific Inc. 1.850%, 01/15/2018 Health Care Providers & Services - 1.7% Express Scripts Holding Co: 3.125%, 05/15/2016 2.650%, 02/15/2017 McKesson Corporation 3.250%, 03/01/2016 Medco Health Solutions, Inc. 2.750%, 09/15/2015 Insurance - 0.6% Prudential Financial, Inc. 3.000%, 05/12/2016 Internet Catalog & Retail - 0.8% Amazon.com, Inc. 1.200%, 11/29/2017 Internet Software & Services - 0.3% eBay Inc. 1.350%, 07/15/2017 Media - 0.8% DIRECTV Holdings LLC 2.400%, 03/15/2017 Oil & Gas & Consumable Fuels - 1.9% Apache Corporation 5.625%, 01/15/2017 Devon Energy Corporation 1.875%, 05/15/2017 Callable 04/15/2017 Noble Holding International Limited (b): 3.050%, 03/01/2016 2.500%, 03/15/2017 Occidental Petroleum Corporation 1.750%, 02/15/2017 Pharmaceuticals - 2.0% AbbVie Inc.: 1.200%, 11/06/2015 2.000%, 11/06/2018 Merck & Co., Inc. 1.100%, 01/31/2018 Teva Pharmaceutical Industries Ltd. (b) 2.400%, 11/10/2016 Semiconductor Equipment & Products - 1.9% Applied Materials, Inc. 2.650%, 06/15/2016 Broadcom Corporation 2.700%, 11/01/2018 Intel Corporation 1.350%, 12/15/2017 Software - 0.5% Oracle Corporation 1.200%, 10/15/2017 TOTAL CORPORATE BONDS (Cost $10,656,140) SHORT-TERM INVESTMENT - 0.7% Shares Value Money Market Fund (c) - 0.7% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $272,526) Total Investments - 99.9% (Cost $26,193,039) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM FIXED INCOME FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Principal CORPORATE BONDS - 89.0% Amount Value Aerospace & Defense - 0.6% Lockheed Martin Corporation 7.650%, 05/01/2016 $ $ Banks - 10.0% Bank of America Corporation: 1.303%, 03/22/2018 (a) 4.200%, 08/26/2024 Branch Banking & Trust Company: 0.862%, 09/13/2016 (a) 0.793%, 05/23/2017 (a) 1.350%, 10/01/2017 Callable 09/01/2017 Comerica Incorporated: 3.000%, 09/16/2015 2.125%, 05/23/2019 Callable 04/23/2019 SunTrust Banks, Inc. 3.500%, 01/20/2017 Callable 12/20/2016 Wells Fargo & Company: 2.625%, 12/15/2016 0.863%, 04/23/2018 (a) Beverages - 0.9% The Coca-Cola Company 5.350%, 11/15/2017 PepsiCo, Inc. 7.900%, 11/01/2018 Biotechnology - 5.5% Amgen Inc.: 2.500%, 11/15/2016 2.125%, 05/15/2017 Celgene Corporation: 2.450%, 10/15/2015 1.900%, 08/15/2017 Gilead Sciences, Inc. 2.050%, 04/01/2019 Building Products - 0.7% Masco Corporation 7.125%, 03/15/2020 Capital Markets - 3.2% Morgan Stanley (a): 4.500%, 08/30/2015 1.514%, 04/25/2018 1.083%, 01/24/2019 Chemicals - 5.3% Airgas, Inc. 2.950%, 06/15/2016 Callable 05/15/2016 Cytec Industries Inc. 6.000%, 10/01/2015 Eastman Chemical Company: 3.000%, 12/15/2015 2.400%, 06/01/2017 ECOLAB INC. 3.000%, 12/08/2016 The Lubrizol Corporation 5.500%, 10/01/2014 The Sherwin-Williams Company 1.350%, 12/15/2017 Commercial Services & Supplies - 0.5% Republic Services, Inc. 5.500%, 09/15/2019 Communications Equipment - 1.3% Cisco Systems, Inc.: 5.500%, 02/22/2016 4.950%, 02/15/2019 Harris Corporation 6.375%, 06/15/2019 Computers & Peripherals - 2.6% Hewlett-Packard Company: 1.174%, 01/14/2019 (a) 4.650%, 12/09/2021 International Business Machines Corporation 5.700%, 09/14/2017 Consumer Finance - 2.9% American Express Company (a) 0.825%, 05/22/2018 American Express Credit Corporation 2.800%, 09/19/2016 Consumer Services - 2.7% The Western Union Company: 5.930%, 10/01/2016 2.875%, 12/10/2017 3.650%, 08/22/2018 Containers & Packaging - 3.3% Ball Corporation: 6.750%, 09/15/2020 Callable 03/15/2015 5.750%, 05/15/2021 Callable 11/15/2015 Diversified Financials - 3.3% JPMorgan Chase & Co.: 3.450%, 03/01/2016 1.134%, 01/25/2018 (a) Diversified Telecommunication Services - 9.5% AT&T Inc. (a): 1.148%, 11/27/2018 0.905%, 03/11/2019 CenturyLink, Inc.: 5.150%, 06/15/2017 6.150%, 09/15/2019 5.800%, 03/15/2022 Verizon Communications Inc. (a): 1.764%, 09/15/2016 1.984%, 09/14/2018 Electrical Equipment & Instruments - 1.5% Roper Industries, Inc. 1.850%, 11/15/2017 Energy Equipment & Services - 1.7% Weatherford International, Inc. 6.350%, 06/15/2017 Weatherford International Ltd. (b) 4.500%, 04/15/2022 Callable 01/15/2022 Food & Drug Retailing - 6.5% CVS Caremark Corporation: 5.750%, 06/01/2017 2.250%, 12/05/2018 Callable 11/05/2018 4.125%, 05/15/2021 Callable 02/15/2021 Walgreen Co.: 1.800%, 09/15/2017 3.100%, 09/15/2022 Food Products - 0.3% Kraft Foods Group, Inc. 2.250%, 06/05/2017 Health Care Equipment & Supplies - 3.3% DENTSPLY International Inc. 2.750%, 08/15/2016 PerkinElmer, Inc. 5.000%, 11/15/2021 Callable 08/15/2021 Thermo Fisher Scientific Inc. 4.150%, 02/01/2024 Callable 11/01/2023 Health Care Providers & Services - 2.3% Express Scripts Holding Co 3.125%, 05/15/2016 McKesson Corporation 3.250%, 03/01/2016 Hotels, Restaurants & Leisure - 0.5% McDonald's Corporation 5.350%, 03/01/2018 Household Durables - 1.4% Jarden Corporation 7.500%, 05/01/2017 Household Products - 0.5% The Procter & Gamble Company 8.000%, 09/01/2024 Insurance - 1.4% Prudential Financial, Inc. 3.000%, 05/12/2016 Internet Catalog & Retail - 1.1% Amazon.com, Inc. 1.200%, 11/29/2017 Media - 0.7% The Walt Disney Company 5.625%, 09/15/2016 Metals & Mining - 0.3% Alcoa Inc. 5.550%, 02/01/2017 Multiline Retail - 2.2% Family Dollar Stores, Inc. 5.000%, 02/01/2021 Kohl's Corporation 6.250%, 12/15/2017 Oil & Gas & Consumable Fuels - 7.1% Anadarko Petroleum Corporation: 5.950%, 09/15/2016 6.375%, 09/15/2017 Enterprise Products Operating LLC 3.200%, 02/01/2016 Noble Holding International Ltd. (b) 3.450%, 08/01/2015 Range Resources Corporation 5.000%, 08/15/2022 Callable 02/15/2017 Real Estate Investment Trusts - 2.9% American Tower Corporation: 5.050%, 09/01/2020 4.700%, 03/15/2022 Road & Rail - 0.1% Burlington Northern Santa Fe Corporation 5.650%, 05/01/2017 Semiconductor Equipment & Products - 1.7% Analog Devices, Inc. 3.000%, 04/15/2016 Broadcom Corporation 2.700%, 11/01/2018 Texas Instruments Incorporated 2.375%, 05/16/2016 Software - 0.5% Symantec Corporation 2.750%, 06/15/2017 Callable 05/15/2017 Specialty Retail - 0.7% Lowe's Companies, Inc. 5.000%, 10/15/2015 O'Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 TOTAL CORPORATE BONDS (Cost $194,272,204) PREFERRED STOCKS - 0.8% Shares Value Capital Markets - 0.8% Merrill Lynch Preferred Capital Trust III Callable 12/19/2014 TOTAL PREFERRED STOCKS (Cost $1,820,339) Principal U.S. GOVERNMENT ISSUES - 0.7% Amount Value U.S. Treasury Notes - 0.7% 4.250%, 11/15/2014 4.250%, 08/15/2015 4.500%, 02/15/2016 TOTAL U.S. GOVERNMENT ISSUES (Cost $1,493,971) U.S. GOVERNMENT SPONSORED ENTITIES - 7.6% Fannie Mae - 0.9% 5.000%, 03/15/2016 1.250%, 12/27/2019 Callable 12/27/2014 Federal Home Loan Banks - 5.3% 4.875%, 05/17/2017 1.000%, 04/25/2028 Callable 10/25/2014 1.000%, 07/23/2019 Callable 07/23/2015 1.500%, 07/30/2019 Callable 01/30/2015 1.000%, 08/13/2019 Callable 02/13/2015 Freddie Mac - 1.4% 0.750%, 09/20/2017 Callable 12/20/2014 5.125%, 11/17/2017 TOTAL U.S. GOVERNMENT SPONSORED ENTITIES (Cost $16,754,296) SHORT-TERM INVESTMENT - 1.3% Shares Value Money Market Fund (c) - 1.3% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $2,969,345) Total Investments - 99.4% (Cost $217,310,155) Other Assets in Excess of Liabilities - 0.6% TOTAL NET ASSETS - 100.0% $ (a) Floating rate. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM AQUINAS VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 96.9% Shares Value Aerospace & Defense - 2.4% Honeywell International Inc. $ Auto Components - 1.9% The Goodyear Tire & Rubber Company Banks - 8.8% BOK Financial Corporation Cullen/Frost Bankers, Inc. SunTrust Banks, Inc. Zions Bancorporation Beverages - 3.1% The Coca-Cola Company PepsiCo, Inc. Chemicals - 4.8% FMC Corporation Monsanto Company Commercial Services & Supplies - 1.3% Copart, Inc. (a) Computers & Peripherals - 3.3% EMC Corporation International Business Machines Corporation Construction Materials - 2.8% Martin Marietta Materials, Inc. Diversified Financials - 2.6% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.6% Verizon Communications, Inc. Electrical Equipment & Instruments - 2.3% Roper Industries, Inc. Electronic Equipment & Instruments - 3.2% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 1.5% Schlumberger Limited (b) Food & Drug Retailing - 2.7% CVS Caremark Corporation Food Products - 3.2% Kraft Foods Group, Inc. Mondelez International, Inc. - Class A Health Care Equipment & Supplies - 1.6% DENTSPLY International Inc. Household Durables - 2.5% Whirlpool Corporation Insurance - 5.9% MetLife, Inc. Prudential Financial, Inc. Internet Software & Services - 4.5% Akamai Technologies, Inc. (a) eBay Inc. (a) Machinery - 6.1% Barnes Group Inc. Danaher Corporation Dover Corporation Multiline Retail - 3.4% Kohl's Corporation Macys, Inc. Oil & Gas & Consumable Fuels - 10.8% Cabot Oil & Gas Corporation ConocoPhillips Exxon Mobil Corporation Gulfport Energy Corporation (a) Noble Energy, Inc. Range Resources Corporation The Williams Companies, Inc. Paper & Forest Products - 2.0% International Paper Company Pharmaceuticals - 2.5% AbbVie Inc. Software - 6.0% Adobe Systems Incorporated (a) Citrix Systems, Inc. (a) Nuance Communications, Inc. (a) Specialty Retail - 4.8% The Home Depot, Inc. Pier 1 Imports, Inc. Tiffany & Co. Thrifts & Mortgage Finance - 1.3% Capitol Federal Financial Inc. TOTAL COMMON STOCKS (Cost $36,605,493) SHORT-TERM INVESTMENTS - 3.4% Money Market Funds (c)- 3.4% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $1,963,936) Total Investments - 100.3% (Cost $38,569,429) Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM AQUINAS GROWTH FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 97.7% Shares Value Aerospace & Defense - 2.3% Honeywell International Inc. $ Banks - 4.6% Comerica Incorporated Cullen/Frost Bankers, Inc. Texas Capital Bancshares, Inc. (a) Beverages - 1.4% The Coca-Cola Company Biotechnology - 1.5% Amgen Inc. Chemicals - 1.1% FMC Corporation Communications Equipment - 2.4% QUALCOMM Incorporated Computers & Peripherals - 6.2% Apple Inc. EMC Corporation Consumer Finance - 2.4% American Express Company Containers & Packaging - 0.7% Greif, Inc. - Class A Electrical Equipment & Instruments - 6.8% AMETEK, Inc. Emerson Electric Co. Roper Industries, Inc. Electronic Equipment & Instruments - 3.9% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 2.7% Halliburton Company Schlumberger Limited (b) Food & Drug Retailing - 3.7% CVS Caremark Corporation Walgreen Co. Food Products - 1.8% The WhiteWave Foods Company (a) Health Care Equipment & Supplies - 2.2% Zimmer Holdings, Inc. Health Care Providers & Services - 4.3% Express Scripts Holding Co (a) McKesson Corporation Hotels, Restaurants & Leisure - 2.0% Yum! Brands, Inc. Household Products - 3.3% Colgate-Palmolive Company The Procter & Gamble Company Insurance - 2.0% Prudential Financial, Inc. Internet Catalog & Retail - 2.6% Amazon.com, Inc. (a) Internet Software & Services - 11.8% Akamai Technologies, Inc. (a) Facebook, Inc. - Class A (a) Google Inc. - Class A (a) Google Inc. - Class C (a) Yahoo! Inc. (a) Machinery - 4.7% Danaher Corporation Dover Corporation Media - 1.0% The Walt Disney Company Oil & Gas & Consumable Fuels - 6.0% Cabot Oil & Gas Corporation Memorial Resource Development Corp. (a) Range Resources Corporation Pharmaceuticals - 2.9% AbbVie Inc. Software - 3.7% ACI Worldwide, Inc. (a) Citrix Systems, Inc. (a) Specialty Retail - 5.1% The Home Depot, Inc. O'Reilly Automotive, Inc. (a) Tractor Supply Company Textiles, Apparel & Luxury Goods - 4.6% NIKE, Inc. - Class B V.F. Corporation TOTAL COMMON STOCKS (Cost $20,233,118) SHORT-TERM INVESTMENT - 2.6% Money Market Fund - 2.6% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENT (Cost $818,455) Total Investments - 100.3% (Cost $21,051,573) Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM AQUINAS SMALL CAP FUND SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) COMMON STOCKS - 94.0% Shares Value Aerospace & Defense - 2.6% Hexcel Corporation (a) $ Teledyne Technologies Incorporated (a) Automobiles - 0.5% Winnebago Industries, Inc. (a) Banks - 6.6% BancorpSouth, Inc. Columbia Banking System, Inc. Hanmi Financial Corporation Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Biotechnology - 2.7% Charles River Laboratories International, Inc. (a) EXACT Sciences Corporation (a) Building Products - 0.7% PGT, Inc. (a) Chemicals - 2.3% Globe Specialty Metals Inc. PolyOne Corporation Commercial Services & Supplies - 4.0% Healthcare Services Group, Inc. Hillenbrand, Inc. MSA Safety Incorporated Communications Equipment - 3.8% Ciena Corporation (a) Infinera Corporation (a) Knowles Corporation (a) Sonus Networks, Inc. (a) Construction & Engineering - 1.2% Primoris Services Corporation Construction Materials - 1.1% Headwaters Incorporated (a) Containers & Packaging - 0.8% Greif, Inc. - Class A Diversified Consumer Services - 0.9% DeVry Education Group Inc. Diversified Financials - 2.2% HFF, Inc. - Class A MarketAxess Holdings Inc. Diversified Telecommunication Services - 1.0% Ruckus Wireless, Inc. (a) Electrical Equipment & Instruments - 1.2% Franklin Electric Co., Inc. Electronic Equipment & Instruments - 2.2% Belden Inc. Coherent, Inc. (a) Health Care Equipment & Supplies - 7.1% Cyberonics, Inc. (a) DexCom Inc. (a) Endologix, Inc. (a) MWI Veterinary Supply, Inc. (a) The Spectranetics Corporation (a) Health Care Providers & Services - 4.0% Acadia Healthcare Company, Inc. (a) Team Health Holdings, Inc. (a) Hotels, Restaurants & Leisure - 2.4% Belmond Ltd. - Class A (a) (b) La Quinta Holdings Inc (a) Industrial Conglomerates - 0.6% Raven Industries, Inc. Internet Software & Services - 3.6% Euronet Worldwide, Inc. (a) LogMeIn, Inc. (a) SPS Commerce, Inc. (a) IT Consulting & Services - 2.0% Acxiom Corporation (a) Sapient Corporation (a) Leisure Equipment & Products - 1.0% Pool Corporation Machinery - 3.9% Barnes Group Inc. Chart Industries, Inc. (a) CLARCOR Inc. The Manitowoc Company, Inc. Media - 1.3% The E.W. Scripps Company - Class A (a) Metals & Mining - 2.8% Carpenter Technology Corporation Commercial Metals Company Worthington Industries, Inc. Oil & Gas & Consumable Fuels - 9.3% Athlon Energy Inc. (a) Bill Barrett Corporation (a) Matador Resources Company (a) Parsley Energy, Inc. - Class A (a) Sanchez Energy Corporation (a) Synergy Resources Corporation (a) Pharmaceuticals - 2.7% Akorn, Inc. (a) Real Estate Investment Trusts - 5.4% Kennedy-Wilson Holdings, Inc. Pebblebrook Hotel Trust Sovran Self Storage, Inc. Stag Industrial, Inc. Strategic Hotels & Resorts, Inc. (a) Road & Rail - 1.1% Landstar System, Inc. Semiconductor Equipment & Products - 1.5% Rambus Inc. (a) Software - 2.2% ACI Worldwide, Inc. (a) Interactive Intelligence Group, Inc. (a) Specialty Retail - 0.6% Pier 1 Imports, Inc. Textiles, Apparel & Luxury Goods - 5.4% Deckers Outdoor Corporation (a) Kate Spade & Company (a) Movado Group, Inc. Oxford Industries, Inc. Skechers U.S.A., Inc. - Class A (a) Thrifts & Mortgage Finance - 2.5% Capitol Federal Financial Inc. Home Bancshares Inc. Trading Companies & Distributors - 0.8% Aceto Corporation TOTAL COMMON STOCKS (Cost $9,768,382) SHORT-TERM INVESTMENTS - 6.2% Money Market Funds (c)- 6.2% Dreyfus Government Cash Management Fund - Institutional Shares, 0.01% Federated Government Obligations Fund - Institutional Shares, 0.01% Invesco Short Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $757,067) Total Investments - 100.2% (Cost $10,525,449) Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Security issued by non-U.S. incorporated company. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Fair Value Measurement Summary at September 30, 2014 (Unaudited) Securities listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price taken from the exchange where the security is primarily traded.Nasdaq National Market securities are valued at the Nasdaq Official Closing Price ("NOCP").Unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the mean of the most recent quoted bid and asked price.Securities listed on a foreign exchange for which market quotations are readily available are valued at the last quoted sales price available before the time when assets are valued.Debt securities (other than obligations having a maturity of 60 days or less) are normally valued at the mean of the bid and ask price and/or by using a combination of daily quotes or matrix evaluations provided by an independent pricing service.Debt securities purchased with remaining maturities of 60 days or less are valued at amortized cost.Other assets and securities for which no quotations are readily available (including restricted securities) are valued in good faith at fair value using methods determined by the Board of Trustees.The Board has adopted specific procedures for valuing portfolio securities and delegated the implementation of these procedures to the Adviser.The procedures authorize the Adviser to make all determinations regarding the fair value of a portfolio security and to report such determinations to the Board of Trustees.The Funds may also use independent pricing services to assist in pricing portfolio securities. The Trust has adopted accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs') used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' investments as of September 30, 2014. . LKCM Small Cap Equity Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ $
